                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


Grenoble Caldwell,               )
                                 )
                  Plaintiff,     )
                                 )                Civil Action No. 4:19-cv-1447-BHH
v.                               )
                                 )
Commissioner of Social Security  )                               ORDER
Administration,                  )
                                 )
                  Defendant.     )
________________________________)

       This matter is before the Court on the report and recommendation (“Report”) of

United States Magistrate Judge Thomas E. Rogers, III, which was made in accordance with

28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a), D.S.C. In the Report, which

was filed on May 30, 2019, Magistrate Judge Rogers recommends that the Court deny

Plaintiff’s application to proceed without prepayment of fees and order Plaintiff to pay the

full filing fee within 14 days. Attached to the Report was a notice advising Plaintiff of the

right to file specific, written objections to the Report within 14 days of being served with a

copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                    The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific
objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. Finding none, the Court hereby adopts and incorporates the Report (ECF No. 7) and

denies Plaintiff’s application to proceed without prepayment of fees. Plaintiff shall pay the

full filing fee within 14 days of this order.

       IT IS SO ORDERED.


                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

June 18, 2019
Charleston, South Carolina




                                                2
